NUMBER 13-13-00541-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GRACIELA CASAS ARJONA,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This cause is currently before the Court on appellant's sixth and seventh motion

for extension of time to file the brief. The reporter’s record was filed on February 24,

2014, and appellant’s brief was originally due to be filed thirty days thereafter. See Tex.

R. App. P. 38.6(a). This Court has previously granted appellant five extensions of time
totaling 189 days to file the brief, and appellant now seeks until October 10, 2014, to file

the brief.

       The Court GRANTS appellant’s sixth and seventh motion to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before October 10, 2014.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of October, 2014.




                                             2